Citation Nr: 1210861	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  07-06 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating (evaluation) in excess of 10 percent for the residuals of a fracture of the left ankle.  

2.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1974 to March 1975.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 10 percent for the residuals of a left ankle fracture.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Throughout the appeal, the Veteran's left ankle fracture residuals have been manifested by tenderness, dorsiflexion to 10 degrees, and plantar flexion to 30 degrees; without further limitation of motion due to repetitive motion, pain, fatigue, weakness, or lack of endurance or incoordination after repetitive use; and are productive of no more than moderate impairment.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for the residuals of a left ankle fracture have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5271 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A June 2004 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The Veteran has also been afforded a VA medical examination in connection with his claim, most recently in August 2011.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Rating Left Ankle Fracture Residuals

Service connection for the residuals of a fracture of the left ankle was granted by the RO in a July 1992 rating decision.  The current 10 percent rating was awarded, effective the original date of service connection in January 1992, by rating decision dated in October 1993.  The Veteran requested an increased rating in May 2004.  

The Veteran contends that his left ankle disability is more disabling than currently evaluated.  It is argued that the pain that the Veteran experiences in his left ankle is marked in nature so that a 20 percent rating is appropriate.  Specifically, the representative stated that the term "marked" can be described as significant, and that the Veteran's disability may be described as significant.  

After review of the evidence, the Board finds that throughout the appeal, the Veteran's left ankle fracture residuals have been manifested by tenderness, dorsiflexion to 10 degrees, and plantar flexion to 30 degrees; without further limitation of motion due to repetitive motion, pain, fatigue, weakness, or lack of endurance or incoordination after repetitive use.  The residuals are productive of no more than moderate impairment.  

VA outpatient treatment records include a report of November 2004 X-ray study of the left ankle.  This showed no evidence of fracture or dislocation but there was osteoarthritis with a loose body projected over the lateral malleolus.  

VA outpatient treatment records, dated from November 2004 to April 2009 show that the Veteran was treated for numerous disabilities, but was only seen for complaints of left ankle pain occasionally during these years.  He had such complaints in May 2006, but at that time clinical findings of left ankle disability were not described.  Similarly, the Veteran had complaints of left ankle pain on walking in January 2007, but at that time, the Veteran reported that he walked daily.  When last examined, inspection of the left lower extremity showed no muscle atrophy erythema or edema.  No gait abnormality was found.  

On VA examination in August 2011, the Veteran reported symptoms of weakness, stiffness, swelling, redness, giving way, deformity and pain.  He indicated that he did not experience heat, lack of endurance, locking, fatigability, tenderness, drainage, effusion, subluxation or dislocation.  He reported flare-ups as often as three times per week.  These lasted approximately 15 minutes and were described as being a limitation of motion to the point where there was an inability to walk for long and difficulty with standing or walking.  These were reported to be precipitated by physical activity and alleviated by Vicodin.  He stated that, after walking two blocks, he needed to sit down.  On examination, there was tenderness of the left ankle.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation, no evidence of deformity, and no ankylosis.  Range of motion was dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray studies showed post traumatic changes in the distal fibula.  The diagnosis was status post fracture of the left ankle, with post traumatic changes of the distal fibula.  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  

When compared to the normal ranges of motion as set forth in the regulations, the range of motion of the Veteran's left ankle, from 0 to 10 degrees dorsiflexion (full dorsiflexion is 20 degrees) and from 0 to 30 degrees plantar flexion (full plantar flexion is 45 degrees) are productive of no more than moderate limitation of motion of the left ankle, even with consideration of impairment due to the reported pain, the primary complaint, and other limiting factors reported by the Veteran, such as weakness, stiffness, swelling, including during flare-ups, that are indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  The Veteran's reported flare-ups, which are reported to occur approximately 15 minutes for as often as 3 times per week, have been considered, but, in this case, are still not productive of marked limitation of motion of the left ankle.  The flare-ups are precipitated by physical activity, endure for a total time of 45 minutes per week, during flare-ups the Veteran is still able to do some walking just not prolonged walking.  In addition, no increase in limitation of motion was shown after repetitive use on examination.  
While the Veteran's representative contends that the Veteran actually has marked disability of the left ankle, the VA outpatient treatment records and the findings of the August 2011 VA examination do not reflect marked impairment, and consideration of additional limitation due to pain and during flare-ups still does not more nearly approximate marked limitation of motion of the left ankle.  The VA treatment records do not show that the Veteran had significant complaints of pain in the left ankle.  While tenderness was shown on examination in August 2011, the ranges of motion described on that examination are only moderate in nature.  The Veteran is not shown to have additional limitation of motion or function due to the left ankle fracture residuals, as evidenced by the fact that there is no increase in limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination, including after repetitive use.  As marked limitation is not more nearly approximated, as required for a higher disability rating of 20 percent under Diagnostic Code 5271, an increased schedular rating in excess of 10 percent is not warranted for any period.  38 C.F.R. § 4.71a.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for left ankle disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left ankle limitation of motion directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of ankle motion (Code 5271), which also incorporates various orthopedic factors that limit motion or function of the ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's left ankle disability, and no referral for an extraschedular rating is required.  As noted, the extraschedular matter of TDIU will be addressed in the remand portion of this decision.  


ORDER

A rating in excess of 10 percent for the residuals of a fracture of the left ankle is denied.  


REMAND

During the pendency of this appeal, service connection was granted for residuals of a traumatic brain injury (TBI), rating 70 percent disabling, and degenerative disc disease of the cervical spine, rated 10 percent disabling.  VA outpatient treatment records show that the Veteran is not currently employed; thus, the record suggests unemployability and constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

Accordingly, the issue of TDIU is REMANDED for the following action:

The RO/AMC should adjudicate the claim for TDIU.  If the determination is unfavorable to the Veteran, he and his representative should be provided with a statement of the case (SOC) that addresses all relevant actions taken on the claim.  The Veteran is advised that he must submit a substantive appeal in response to the SOC for the appeal to progress.  If a substantive appeal is received, the matter should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


